Citation Nr: 1502583	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for severe degenerative arthritis of the right wrist, status post bone grafting and 4 corner fusion (hereinafter "right wrist disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Don Jorgensen, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1973 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The December 2010 rating decision granted a 30 percent increased disability rating for the right wrist disability and denied a TDIU.  The July 2011 rating decision denied non-service-connected pension benefits.  

In January and September 2014 written statements, the representative contended that the most recent supplemental statement of the case (dated in September 2013) does not list or discuss the September 2013 VA examination report.  The representative requested the Board remand the claims for agency of original jurisdiction (AOJ) consideration of the September 2013 VA examination report in the first instance.  The Board finds that this contention is not supported by the other evidence of record.  Review of the September 2013 supplemental statement of the case reflects that, not only is the September 2013 VA examination report listed under the "Evidence" section, it is specifically discussed in the "Reasons and Bases" section of the supplemental statement of the case.

In the January 2014 written statement, the representative further contended that the May 2013 statement of the case failed to acknowledge receipt of an August 2011 "Appeal Arguments" brief.  Review of the September 2013 supplemental statement of the case reflects that this document, which has been submitted and associated with the claims file multiple times, was specifically listed under the "Evidence" section and was considered by the AOJ in the first instance.  As such, the Board finds that, since the September 2013 VA examination report and "Appeal Arguments" brief were considered and adjudicated by the AOJ in the first instance, remand to the AOJ for readjudication of this evidence is not required.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU and non-service-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's right wrist disability has been manifested by symptoms of painful motion, weakness, limitation of palmar flexion to 10 degrees, limitation of dorsiflexion to 5 degrees, less than 5 degrees of radial deviation, and 5 degrees of ulnar deviation.

2.  For the entire increased rating period, the Veteran's right wrist disability has not been manifested by ankylosis in any other position except favorable or loss of use of the hand.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a disability rating in excess of 30 percent for severe degenerative arthritis of the right wrist, status post bone grafting and 4 corner fusion have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, notice was provided to the Veteran in May 2010, prior to the initial adjudication of the claim in December 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, VA examination reports, and lay statements.  Further, in September 2012 and March 2013 written statements, the representative indicated that all private treatment records had been obtained and associated with the claims file.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations regarding the wrist condition (the reports of which have been associated with the claims file) in June 2010 and September 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and level of functional impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for the Right Wrist Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is in receipt of a 30 percent disability rating for the service-connected right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The Veteran is right hand dominant.  See June 2010, June 2011, September 2013 VA examination reports.  Under Diagnostic Code 5214, a 30 percent rating is assigned for favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent rating is assigned for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  The Note under Diagnostic Code 5214 provides the following: Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I.   

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)

Throughout the course of this appeal, the Veteran has contended that the service-connected right wrist disability has been manifested by more severe symptoms than that contemplated by the 30 percent disability rating assigned.  In an August 2011 "Appeal Arguments" brief, the representative contended that the Veteran's right wrist disability warrants a disability rating in excess of 30 percent because the wrist disability has been shown to be productive of constant severe pain, near-total limitation of motion, and marked weakness of grip strength in the dominant hand.   

As discussed in detail below, the Board finds that the criteria for an increased disability rating in excess of 30 percent for the service-connected right wrist disability have not been met or more nearly approximated.  

The VA and private treatment records of record as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported right wrist pain, uses a wrist splint and brace, and takes pain medication.  In connection with a claim for SSA disability benefits, the Veteran contended that he can barely turn his wrist and is unable to carry anything with the right hand.  In a May 2010 written statement, the Veteran's spouse reported observing a severe decline in the Veteran's right wrist, hand, and arm and that the Veteran is unable to perform many activities of daily living due to right wrist pain.  See also May 2010 written statement from the Veteran's daughter.  

A March 2010 private treatment record notes that, upon physical examination, the Veteran's right wrist exhibited decreased range of motion, tenderness, and bony tenderness.  No swelling, effusion, crepitus, or deformity was noted.  April 2010 private treatment records note decreased range of motion in the right wrist with mild crepitus and effusion.  Range of motion testing reflected right wrist dorsiflexion to 20 degrees.  Full range of motion without pain was noted at the digits, forearm, elbow, and shoulder of the right upper extremity.  No significant radial or ulnar deviation or instability was noted.  A May 2010 private treatment record notes that the Veteran had recurrent right wrist pain with decreased function.

A June 2010 VA treatment record notes that any right wrist motion was painful and, due to the nature of the injury, increasing range of motion in the right wrist may actually increase pain.  Range of motion testing reflected right wrist palmar flexion to 10 degrees, dorsiflexion (extension) to 15 degrees, and radial and ulnar deviation to 5 degrees.  The treatment records note significant impaired range of motion in all four directions with the right wrist being "almost fused" as well as tenderness to palpation of the wrist line.  

At the June 2010 VA examination, the Veteran reported significant painful limitation of motion, marked weakness of grip strength, and being unable to push, lift, or pull with the right hand.  The Veteran reported constant right wrist pain that is aggravated by any physical activity, but without major flare-ups of severity.  Upon physical examination, range of motion testing revealed right wrist palmar flexion to 25 degrees and dorsiflexion (extension) to 10 degrees, less than 5 degrees of radial deviation, 10 degrees of ulnar deviation, and forearm supination and pronation to 90 degrees (normal).  No additional limitation of motion was noted upon repetitive testing.  No instability was noted.  The VA examiner noted functional impairment of pain and weakness, with no indication of incoordination, fatigability, or lack of endurance.   

A July 2010 SSA case report reflects that the Veteran reported being unable to lift or carry with the right hand.  A September 2010 SSA case report reflects that the Veteran reported being unable to lift or carry objects and limited range of motion in the right wrist as well as no grip strength in the right hand.  At a June 2011 VA general medical examination, the Veteran reported difficulty with personal hygiene, eating, and dressing because of pain and decreased range of motion of the right wrist.  No range of motion findings regarding the right wrist were indicated.

At the September 2013 VA examination, the Veteran reported flare-ups with use of the right wrist.  Upon physical examination, range of motion testing revealed right wrist palmar flexion to 15 degrees with objective evidence of painful motion at 15 degrees and dorsiflexion to 5 degrees with objective evidence of painful motion at 5 degrees.  Upon repetitive testing, the right wrist palmar flexion was additionally limited to 10 degrees.  No additional limitation of dorsiflexion was noted upon repetitive testing.  The VA examiner noted functional impairment of less movement than normal and pain on movement.  The right wrist was noted to be tender or painful to palpation.  

After a review of all the evidence, both lay and medical the Board finds that the criteria for a disability rating in excess of 30 percent for the service-connected right wrist disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 30 percent (40 percent) under Diagnostic Code 5214 requires ankylosis in any other position except favorable.  In the August 2011 "Appeal Arguments" brief, the representative contended that, because the manifestations of the Veteran's right wrist disability were already rated as analogous to favorable ankylosis, the right wrist disability should be rated at least 40 or 50 percent disabling under Diagnostic Code 5214 as analogous to unfavorable ankylosis of the wrist.  

Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The evidence of record does not reflect that the right wrist disability has been shown to have mechanical ankylosis of the joint at any part of the appeal period.  See June 2010, September 2013 VA examination reports.  Rather, the 30 percent rating was assigned based on a finding that the overall disability picture and the level of functional impairment of the right wrist disability more closely approximate favorable ankylosis.  

The evidence of record does not show ankylosis of wrist in any other position except favorable or unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  The Board has considered whether a higher disability rating for the right wrist is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right wrist disability has been productive of pain and weakness, which have restricted overall motion.  Even taking into account additional functional limitation due to pain and weakness, the VA examination reports and VA and private treatment records indicate limitation of palmar flexion to at worst 10 degrees and dorsiflexion to at worst 5 degrees, which do not more nearly approximate the 40 percent criteria.  Further, the additional functional impairment due to pain and weakness is the basis of the 30 percent disability rating currently assigned as analogous to favorable ankylosis of the wrist.  Based on the above, the degree of functional impairment does not warrant a rating in excess of 30 percent. 

In the August 2011 "Appeal Arguments" brief, the representative contended that assignment of a 70 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5125 for effective loss of use of the Veteran's major hand was warranted because of the marked loss of right hand grip strength caused by the service-connected wrist disability.  The representative points to the Note under Diagnostic Code 5214 as evidence that the schedular rating criteria contemplate that some wrist injuries may be rated to the percentage provided for loss of use of the hand.  In a November 2011 written statement, the Veteran contended that he had no effective function in the right hand other than that which would be equally well-served by an amputation stump at the site of election below the elbow with the use of a suitable prosthetic appliance.

As discussed above, the evidence of record does not reflect that the Veteran has actual ankylosis of the right wrist joint.  Further, the right wrist disability is currently rated by analogy to favorable ankylosis of the right wrist.  The Note under Diagnostic Code 5214 specifically states that only extremely unfavorable ankylosis of the wrist will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.    

Further, under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68 (2014).  Under the Rating Schedule, a 70 percent disability rating for a dominant hand disability is equivalent to amputation of the hand.  See 4.71a, Diagnostic Code 5125.  In the September 2013 VA examination report, the VA examiner noted that there was not functional impairment of the right wrist such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Board finds that the weight of the evidence is against a finding that the Veteran's right wrist disability is equivalent to amputation of the right wrist.  38 C.F.R. §§ 4.3, 4.7.

In the August 2011 "Appeal Arguments" brief, the representative alternatively contended that, in light of the radiographic evidence of severe degenerative arthritis between the small bones within the wrist and radial-carpal articulations with nonunion of the navicular and additional cystic changes, it may be appropriate to assign a 50 percent disability rating under Diagnostic Code 5210 as analogous to nonunion of the radius and ulna (major side) or a 40 percent disability rating under Diagnostic Code 5212 as analogous to nonunion in the lower half of the radius (major side).  The navicular or "scaphoid" is the "most lateral bone in the proximal row of carpal bones" and the carpal bones are located in the wrist.  Dorland's Illustrated Medical Dictionary 302, 1252, and 1699 (31st ed. 2007).  The evidence of record does not reflect nonunion of the radius or ulna, which are the bones of the forearm.  See id. at 1598 and 2026.  

For unlisted disabilities, the schedular rating criteria directs that it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2014).  Arthritis is specifically listed under Diagnostic Code 5003, which directs that degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a.  The Veteran's right wrist disability is currently rated under Diagnostic Code 5214, which rates based on ankylosis of the wrist.  As such, the service-connected right wrist disability is contemplated by the schedular rating criteria.  Further, the Board finds that rating by analogy to 5210 or 5212 is not appropriate in this case because those Diagnostic Codes rate based on impairment of the elbow and forearm, which is not a closely analogous anatomical location to the right wrist.  38 C.F.R. § 4.20.  The Board finds that the weight of the evidence is against a finding that the functional impairment of the right wrist rises to the level of nonunion of the radius or ulna.  38 C.F.R. §§ 4.3, 4.7.  

Finally, the June 2010 VA examination report notes a 5 centimeter, nontender surgical scar on the anterior aspect of the wrist.  The June 2011 VA examination report notes a 2.5 centimeter scar over the dorsum of the right wrist.  The September 2013 VA examination report notes right wrist scars measuring 3 and 2 inches in length that are nontender, non-adhesive to underlying tissue, and well healed.  The VA examination report notes that the right wrist scars are not painful or unstable and the total area was not greater than 39 square centimeters.  The Veteran has not contended that the scars associated with the service-connected right wrist disability are painful or unstable.  Based on the above, the Board finds that the weight of the evidence is against a finding that the scars are painful, unstable, deep, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a right wrist scar.  38 C.F.R. § 4.118 (2014).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right wrist disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's right wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right wrist disability has been symptoms of painful motion, weakness, limitation of palmar flexion to 10 degrees, limitation of dorsiflexion to 5 degrees, less than 5 degrees of radial deviation, and 5 degrees of ulnar deviation.  The schedular rating criteria specifically provides ratings for limitation of motion to include ankylosis, i.e., absence of motion (Diagnostic Codes 5214 and 5215), including motion limited to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the disability level and symptomatology of the right wrist disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right wrist, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 30 percent for severe degenerative arthritis of the right wrist, status post bone grafting and 4 corner fusion is denied.


REMAND

TDIU

The Veteran contends that his service-connected right wrist disability (the only disability that the Veteran is service-connected for) prevents him from working and has rendered him unemployable.  See May 2010 application for increased compensation based on unemployability (VA Form 21-8940).  In connection with a claim for SSA disability benefits, the Veteran contended that he is unable to work due to the right wrist disability, including due to the pain medication he takes to manage the wrist pain.  In a January 2011 notice of disagreement, the Veteran contended that the movement in his right hand and wrist are so limited he is unable to perform his job.  The Veteran contended that no employer would hire him based on the amount of medication he takes due to right wrist pain.  

In the August 2011 "Appeal Arguments" brief, the representative contended that the pain medication taken for the service-connected right wrist disability keeps the Veteran drowsy making it unsafe for him to commute to and from a job or operate any machinery, as required by his previous employment.  In a July 2013 substantive appeal (VA Form 9), the representative contended that the Veteran's severe right wrist impairment, alone, is sufficiently severe to prevent him from working.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).    

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R.	 § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the entire period on appeal, the Veteran has been service-connected for a right wrist disability rated as 30 percent disabling; therefore, the percentage rating for the Veteran's service-connected disability does not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU because service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.  Because the Veteran's combined rating does not meet the percentage standards of 38 C.F.R. § 4.16(a), the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b). 

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R.		 § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The evidence of record reflects that the Veteran worked as a machinist until May 2010.  A May 2010 private treatment record notes that the Veteran cannot work as a machinist due to chronic, recurrent osteoarthritis of the forearm and that the Veteran was currently disabled.  In a May 2010 letter, Dr. M.M. opined that the Veteran, who is right hand dominant, is unable to work due to his chronic, recurrent right wrist pain.  

At the June 2010 VA examination, the Veteran contended that the right wrist disability significantly affected his occupational activates and ability work as a machinist.  A March 2011 SSA physical residuals functional capacity questionnaire notes that the Veteran would have difficulty sustaining full-time work because of very limited range of motion of the right wrist and difficulty walking due to constant low back pain.  While not binding on VA, a December 2011 SSA decision found that the Veteran had not engaged in substantial gainful activity since May 2010 based on the following severe impairments: (1) right wrist pain secondary to posttraumatic osteoarthritis of the right wrist; (2) chronic low back pain secondary to degenerative disc disease of the lumbar spine: (3) high blood pressure controlled by medication: and (4) umbilical hernia scheduled for surgery. 

The Board finds that referral to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b) (2014) is warranted.  Appropriate action should be undertaken to make the referral.

Non-Service-Connected Pension Benefits

In the July 2011 rating decision, the RO denied non-service-connected pension benefits.  In a June 2012 written statement, the Veteran expressed disagreement with the denial of non-service-connected pension benefits.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The June 2012 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of entitlement to non-service-connected pension benefits for issuance of a statement of the case.

Accordingly, the entitlement to a TDIU and non-service-connected pension benefits are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issue of entitlement to non-service-connected pension benefits.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Refer the Veteran's claim to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b).

3.  Then, readjudicate the issue on appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


